Exhibit 10.1

 

 

 



Contract No.: Long Yin Ha Branch 2018 (maximum insurance) word No. 2012-0005401

 

 

Maximum Guarantee Contract

(2015 edition)

 

 

 

 

--------------------------------------------------------------------------------

 

 

Creditor: Longjiang Bank Co., Ltd. Harbin Pingfang branch (hereinafter referred
to as "Party A")

Principal: Ning Tian

Business address: No. 147-149, XinJiangDa Street, Pingfang District, Harbin

Telephone and fax: 0451-51787802

 

Guarantor: Heilongjiang Xinda Enterprise Group Co., Ltd. (hereinafter referred
to as “Party B”)

Legal representative: Qingwei Ma

Business address: No. 9 Dalian North Road, HaPin Lu JiZhong Qu, Economic
Development Dist, Harbin

Telephone and fax: 0451-86781111

 

In order to assure the performance of Party A's creditor's rights, Party B will
voluntarily provide maximum amount guarantee (counter-guarantee) to Party A. In
order to clarify the rights and obligations of both parties, in accordance with
the "Contract Law", the "Guarantee Law" and other relevant laws and regulations,
Party A and Party B shall conclude this contract by equal agreement.

Article 1 Principal Creditor Guaranteed

Article 1.1 The principal creditor's rights guaranteed by Party B shall be
performed from December 25, 2018 to December 24, 2019 (including the start date
and expiration date of the period), within RMB 500,000,000.00 (capital format:
In RMB Five Hundred Thousand)( In case of inconsistent capital format, the
capital format shall prevail) the maximum principal balance, Party A enjoys the
claim of debtor in terms of signing with Heilongjiang Xinda Enterprise Group
Shanghai New Material Sales Co., Ltd. (hereinafter referred to as “debtor”)
foreign currency loan contract, foreign exchange loan contract, bank acceptance
agreement, letter of credit stipulation agreement/contract, open guarantee
agreement, international and domestic trade financing agreement, financial
derivative product agreement such as the forward settlement agreement, and other
documents (hereinafter referred to as the “principal contract”), whether or not
the claim has expired at the expiration of the above period.

Article 1.2 The maximum principal balance mentioned in the preceding article
refers to the sum of the principal balances expressed in RMB, which is converted
from the creditor's rights of different currencies, on the date when Party B
assumes the main creditor's right of guarantee responsibility according to the
foreign exchange central parity announced by Party A.

Article 1.3 The interest, compound interest, default interest, breach penalty,
liquidated damages, exchange rate losses (related losses caused by exchange rate
changes) and expenses for achieving debt (including but not limited to
litigation expenses and attorney fees, etc.) based on the principal of the
credits referred to in Article 1.1 of this contract is also a guaranteed
creditor's right, and the specific amount is determined when it is paid off.

 

 

--------------------------------------------------------------------------------

 



Article 2 Ways of Guarantee

Article 5.3 Sufficient capacity to assume the guarantee responsibility and does
not mitigate or waive the guarantee liability assumed by any agreement,
financial status change, or any agreement with any third party.

Article 5.4 A complete understanding of the purpose of the debt under the main
contract and the provision of the guarantee for the debtor is entirely
voluntary, and the intention expressed under this contract is completely
genuine. For international and domestic trade financing, Party B acknowledges
that the underlying transaction on which the financing is based is true and
there is no fraud.

Article 5.5 The information or material provided to Party A is true, accurate
and complete in all respects, and there are no false records, major omissions or
misleading statements.

Article 5.6 If the main creditor's right secured by this contract is the
international trade financing provided by Party A to the debtor, Party B accepts
and recognizes the relevant international practices of the relevant business.

Article 5.7 Signing and performance of this contract does not violate any
contract, agreement or other legal document binding on Party B.

Article 5.8 If Party B is a natural person, its simultaneous representation and
guarantee are as follows:

(1) Ability to have full civil rights and full capacity for civil conduct;

(2) Have a legitimate source of income and sufficient compensatory capacity;

(3) No unlawful arrears of bank loan principal and interest, credit card
malicious overdraft, etc.;

(4) No bad behavior or criminal record such as gambling or drug abuse;

(5) The guarantee provided to Party A has been obtained by the spouse.

Article 6 Party B's Commitment

Party B shall make the following commitments to Party A:

Article 6.1 Upon the occurrence of one of the following circumstances, the
guarantee liability under this contract shall be unconditionally fulfilled
within 5 working days from the date of receipt of Party A's notice:

(1) If the main claim is due (including early due), the debtor is not paid:

(2) Party B or the debtor is filed for bankruptcy or business closure,
dissolution, liquidation, suspension of business, revocation of business
license, and cancellation.

Article 6.2 If the guarantee of the existence of Party A's main creditor's right
is the collateral provided by the debtor or by a third party, Party A has the
right to ask Party B to assume the guarantee responsibility first, and Party B
promises not to defend against it. If Party A waives, changes or loses other
security interests, Party B's guarantee responsibility shall remain valid and
shall not be invalid or reduced.

 

 



 

--------------------------------------------------------------------------------

 

 

Article 6.3 Party B shall promptly provide financial information, tax payment
vouchers and other relevant information reflecting its financial status as
required by Party A.

Article 6.4 In any of the following circumstances, Party B shall continue to
bear its guarantee obligations under this contract without the consent of Party
B:

(1) Party A negotiates with the debtor to change the main contract, does not
aggravate the debtor's debt or extend the debt performance period;

(2) Under the international and domestic trade financing, Party A and the debtor
modify the letter of credit related to the main contract, and do not aggravate
the debtor’s payment obligation under the letter of credit or extend the payment
period;

(3) Party A transfers the main creditor's right to a third party.

Article 6.5 If any form of security is provided to a third party, the interests
of Party A shall not be harmed.

Article 6.6 In the event of merger, division, capital reduction, equity change,
transfer of major assets and creditor's rights, major foreign investment,
substantial increase in debt financing, and other actions that may adversely
affect Party A's rights and interests, Party A shall be notified in advance.
Agree to or make arrangements for the satisfaction of Party A under this
contract, otherwise Party B may not engage in the above acts.

Article 6.7 In case of any of the following circumstances, Party A shall be
notified in a timely manner:

(1) changes of articles of association, business scope, registered capital,
changes in legal representatives, changes in equity;

(2) going out of business, dissolving, liquidating, suspending business,
rectifying business license, being revoked or being filed for bankruptcy;

(3) involving or possibly involving major economic disputes, litigation,
arbitration, or property being seized, detained or supervised by law;

(4) If Party B is a natural person, the residence, work unit, contact
information, etc. are changed;

(5) Issuance of corporate bonds, company bonds, short-term financing bills or
use other direct financing methods to increase the level of liabilities;

(6) Other large loans or external guarantees.

Article 6.8 A written notice issued by Party A shall be signed in time.

Article 6.9 Under the domestic letter of credit, domestic purchase of letters of
credit, import letters of credit and import bills / import payment services,
Party B shall have an irrevocable guarantee obligation in the event of one of
the following circumstances, Party B shall not Disclaimer or defense for any
judicial or administrative agency that issues a stop order, prohibition order,
or measures to seal up, detain, freeze, and similar property with a letter of
credit for a payment obligation under the letter of credit:

 

 



 

--------------------------------------------------------------------------------

 

 

(1) Party A’s designee and licensor have made a good faith payment in accordance
with Party A’s instructions;

(2) Party A or its designee or licensor has issued a confirmation of due payment
in good faith for the goods under the domestic letter of credit or has made a
good faith acceptance of the documents under the import letter of credit;

(3) The confirming bank of the letter of credit performed the payment obligation
in good faith;

(4) The negotiating bank of the letter of credit has negotiated in good faith.

Article 6.10 Under the delivery guarantee, bill of lading endorsement,
authorized delivery business, Party B shall not waive or defend because of the
debtor's refusal to pay the corresponding letter of credit.

Article 7 Party A promises

Party A promises to keep confidential the non-public information in relevant
documents, financial information and other relevant materials submitted by Party
B in fulfilling its obligations under this contract, except as otherwise
provided in relevant laws and regulations and otherwise stipulated in this
contract.

Article 8 Principal Debt’s Determination

In the event of one of the following circumstances, the claim for the maximum
guarantee is determined:

(1) The expiration of the principal's debt as agreed in Article 1.1;

(2) New debts cannot happen again;

(3) The creditor informs the debtor that the creditor's right has expedited and
no longer has a new creditor's debt relationship with the debtor;

(4) The debtor or Party B is declared bankrupt or revoked;

(5) Other circumstances in which the law provides for the determination of
claims.

Article 9 Breach of contract

Article 9.1 After the contract enters into force, any failure to perform any of
its obligations under this contract or any breach of any representations,
warranties and undertakings made under this contract constitutes a breach of
contract. Therefore, if the loss is caused to the other party, compensation
shall be paid.

 



 

--------------------------------------------------------------------------------

 

 

Article 9.2 If Party B fails to perform its guarantee obligations under this
contract, Party A has the right to deduct the funds opened by Party B in all
accounts of Longjiang Bank and its branches to settle the debts under the main
contract. If the deduction amount is inconsistent with the main contract
currency, the deductible amount shall be calculated based on the applicable
exchange rate of the corresponding currency announced by Party A on the
deduction date. The interest and other expenses (Party A converts the deduction
amount into the main contract currency according to the national foreign
exchange management policy and actually pays off the debt date under the main
contract) incurred during the period from the deduction date to the settlement
date and the difference arising from the exchange rate fluctuations during this
period shall be borne by Party B.

Article 9.3 Except as otherwise provided in this contract, either party breaches
the contract and the other party has the right to take any other measures
prescribed by the laws, regulations and rules of the People's Republic of China.

Article 10 Effectiveness, Modification and Rescission of the Contract

Article 10.1 This contract shall enter into force from the date of signing.

Article 10.2 Any modification to this contract shall be made by the parties to
the agreement and in writing. The change clause or agreement forms part of this
contract and has the same legal effect as this contract. Except for the
modification, the rest of the contract is still valid, and the original terms of
this contract are still valid before the change is effective.

Article 10.3 The invalidity or unenforceability of any clause of this contract
does not affect the validity and enforceability of other clauses, nor does it
affect the validity of the entire contract.

Article 10.4 The modification and rescission of this contract shall not affect
the rights of the contracting parties to claim damages. The rescission of this
contract does not affect the validity of the dispute resolution clause in this
contract.

Article 10.5 All notices under this contract shall be issued in writing. Unless
otherwise agreed, the parties shall designate the place of residence as stated
in this contract as the communication and contact address. In the event of any
change in the address or other contact information of any party, the other party
shall be notified in writing. A notice sent by a party based on the contact
information prior to the change before it is received by the other party is
deemed to be valid.

If either party refuses to sign or otherwise fails to deliver, the notifying
party may serve it by notarization or announcement.

Article 11 Dispute Resolution

The conclusion, validity, interpretation, performance and settlement of disputes
of this contract shall be governed by the laws of the People's Republic of
China. All disputes and disputes arising from or in connection with this
contract shall be settled by both parties, and if the negotiation fails, the
following second method shall be adopted:

(1) Submit the dispute to the ______/_______ Arbitration Commission and
arbitrate according to the arbitration rules that are valid at the time of
filing the arbitration application. The arbitral award is final and binding on
both parties.

 



 

--------------------------------------------------------------------------------

 

 

 

(2) It shall be settled through litigation in the court of the locality of Party
A.

Article 12 Miscellaneous

Article 12.1 Without the written consent of Party A, Party B shall not transfer
all or part of its rights or obligations under this contract.

Article 12.2 Party A's failure to exercise or partially exercise or delay the
exercise of any rights under this contract does not constitute a waiver or
change of the right or any other rights, nor does it affect its further exercise
of that right or any other right.

Article 12.3 Party A has the right to provide information about this contract
and other relevant information to the People's Bank of China Financial Credit
Information Basic Database or other legally established sources in accordance
with the provisions of relevant laws and regulations or other regulatory
documents or the requirements of financial regulatory agencies. The credit
database shall be inquired and used by institutions or individuals with
appropriate qualifications. Party A shall also have the right to inquire the
relevant information of Party B through the People's Bank of China Financial
Credit Information Basic Database and other legally established credit databases
for the purpose of entering into and fulfilling this contract.

Article 12.4 This agreement is made in two originals, each one holding one with
same effect.

Article 13 Other matters agreed by the parties

Article 13.1 __________________ N/A ____________________________

Article 13.2 ___________________ N/A ___________________________

 

--------------------------------------------------------------------------------

 

 

 

 

Party A (seal): Longjiang Bank __________________________________

Legal representative (authorized agent): Ning Tian __________________________

 

Party B (seal): Heilongjiang Xinda Enterprise Group Co., Ltd. ________________

Legal representative (authorized agent): Qingwei Ma ________________________

 

Date of signing: December 25, 2018

 

 



 